Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s US filing date of 8/05/2021.
Acknowledgment is made of applicant’s claim for priority of CN 202110158064.4 filed in China on 02/04/2021.
Claims 1-16 are pending. 

	Drawing Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The following pertinent features of the claimed invention must be shown or the feature(s) canceled from the claim(s).
In Claims 9, 16 - the underlined features “wherein a first alignment layer is formed between the silicon substrate and the liquid crystal layer, and wherein a second alignment layer is formed between the liquid crystal layer and the transparent conductive layer” is not clear. Figures 1-4 fail to include all the elements together being recited in the claim, to clearly define the structural relationship of the claimed feature. Appropriate correction is required.
The meaning of every term used in any of the claims should be apparent with clear disclosure, to communicate its import to the general public; and should be consistently identified in the descriptive specification by reference to the drawings, designating the part or parts therein to which the term applies. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Applicant is required to submit a proposed drawing correction, showing changes in red ink, in response to this Office action. However, formal correction of the noted defect(s) can be deferred until the application is allowed by the examiner (see MPEP § 608.02~).
Note: Applicant is cautioned regarding the addition of new matter in amending to overcome the above Drawing Objection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto US 2005/0213000 in view of Shin et al. US 2009/0284677 and Lin et al. US 2018/0273809.
Claim 1: Akimoto disclose a liquid crystal on silicon (LCOS) structure comprising: 
(Fig. 8) [0047] a silicon substrate 41 (silicon substrate) [0050]; and 
a liquid crystal layer 50 and a transparent conductive layer 32 (transparent electrode) disposed above the silicon substrate 41 [0048], 
(Fig.13) wherein the silicon substrate 41 is formed therein with a conductive pad 61 (common electrode) [0075], an opening (opening of interlayer insulating film 46) [0050] in which the conductive pad 61 is exposed, and at least one metal layer 43 (pixel electrode) [0050], and wherein: (Figs. 13, 14A) the opening (opening of interlayer insulating film 46) is located peripherally around the liquid crystal layer 50; 
(Fig.13) the metal layer 43 (pixel electrode) has no portion located right under the conductive pad 61; 
(Fig. 13) the opening (opening of interlayer insulating film 46), together with a gap between the silicon substrate 41 and the transparent conductive layer 32 (transparent electrode), is filled with a conductive adhesive 62 (common material 62 having conductive material) [0075]; and 
(Fig. 13) the transparent conductive layer 32 (transparent electrode) is electrically connected to the conductive pad 61 [0075].
except
the conductive pad is located at a same vertical level as one metal layer in the at least one metal layer and electrically connected to the one metal layer
conductive metal particles in the conductive adhesive
Shin et al. teach
(Figs. 1, 2) the conductive pad 146 (common electrode pad) is located at a same vertical level as one metal layer 145 in the at least one metal layer 145a [0047] and electrically connected to the one metal layer 145a (common line 145/145a connected to the common electrode 146 to supply common voltage to the common electrode 146) [0042] [0047]
Lin et al. teach
(Fig. 1) conductive metal particles 1011 in the conductive adhesive 100 [0035]
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Shin’s structure in order to provide minimized current driving an LC device, as taught by Shin [0023]; with Lin’s structure in order to provide good electrical properties as taught by Lin [Abstract].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Claim 10: Akimoto disclose a method for fabricating a liquid crystal on silicon (LCOS) structure comprising: 
(Fig. 13) [0047] providing a silicon substrate 41 (silicon substrate) [0050] formed thereabove with a liquid crystal layer 8 and therein with a conductive pad 61 (common electrode) [0075], an opening (opening of interlayer insulating film 46) [0050] in which the conductive pad 61 is exposed, and at least one metal layer 43 (pixel electrode) [0050], 
(Fig. 13) the opening (opening of interlayer insulating film 46) is located peripherally around the liquid crystal layer 50; 
(Fig.13) the metal layer 43 (pixel electrode) has no portion located right under the conductive pad 61; 
(Fig.13) filling a conductive adhesive 62 (common material 62 having conductive material) [0075] in the opening and over a peripheral area of the liquid crystal layer 50 above the silicon substrate; 
bonding a transparent conductive layer 32 (transparent electrode) to the silicon substrate 41 (inherent, for forming LC display device), 
wherein the transparent conductive layer 32 (transparent electrode) is electrically connected to the conductive pad 61 [0075].
except
the conductive pad is located at a same vertical level as one metal layer in the at least one metal layer and electrically connected to the one metal layer
conductive metal particles in the conductive adhesive
Shin et al. teach
(Figs. 1, 2) the conductive pad 146 (common electrode pad) is located at a same vertical level as one metal layer 145 in the at least one metal layer 145a [0047] and electrically connected to the one metal layer 145a (common line 145/145a connected to the common electrode 146 to supply common voltage to the common electrode 146) [0042] [0047]
Lin et al. teach
(Fig. 1) conductive metal particles 1011 in the conductive adhesive 100 [0035]
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Shin’s structure in order to provide minimized current driving an LC device, as taught by Shin [0023]; with Lin’s structure in order to provide good electrical properties as taught by Lin [Abstract].

Claims 2-4, 11-12: 
Lin et al. teach
Claims 2, 12: (Fig. 1) each of the conductive metal particles 1011 has a particle size in a range of from 5 um to 25 um (conductive adhesive layer comprises metal conductive particles having particle sizes of 2-50 um) [0035].
Claim 3, 11: (Fig. 1) the conductive metal particles 1011 comprise pure metal particles and/or composite metal particles (metal conductive particles can be at least one selected from the group consisting of gold, silver, copper and nickel particles) [0048].
Claim 4: (Fig. 1) the pure metal particles (conductive metal particles 1011) include at least one of gold particles, silver particles, copper particles and nickel particles, and wherein the composite metal particles include at least one of silver-plated copper particles, silver-plated gold particles, silver-plated nickel particles, gold-plated copper particles and gold-plated nickel particles (the single metal conductive particles can be at least one selected from the group consisting of gold, silver, copper and nickel particles; the conductive alloy particles can be at least one selected from the group consisting of Ag—Cu plated particles, Ag—Au plated particles, Ag—Ni plated particles, Au—Cu plated particles and Au—Ni plated particles) [0048].
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Lin’s structure in order to provide good electrical properties as taught by Lin [Abstract].

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto US 2005/0213000, Shin et al. US 2009/0284677, Lin et al. US 2018/0273809 as applied to claim 1 above, and in view of Kim et al. US Pat. 7728947.
Claims 5, 14: Akimoto disclose
(Fig. 13) [0047] a silicon substrate 41
Kim et al. teach
(Fig. 2B) the substrate 220 is formed therein with a plurality of metal layers 225n, and wherein the conductive pad (conductive pad below CNT pillars 216) [Col. 4, line 42] is located at a same vertical level as, and electrically connected to, one metal layer 225n
Regarding the claimed limitation “metal layer that is farthest away from the liquid crystal layer”: Kim et al. teach several layers of metal layer 225n and 225a. However, Applicant fails to establish the claimed feature (farthest away) is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice (of which layer) and it appears that the invention would perform equally well with the combination of Akimoto/Kim.
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Kim’s structure in order to provide excellent electrical conductors, as taught by Kim [Abstract].

Claims 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto US 2005/0213000, Shin et al. US 2009/0284677, Lin et al. US 2018/0273809 as applied to claim 1 above, and in view of Wang et al. CN 110221499.
Claims 6, 13: Akimoto disclose
(Fig. 13) [0047] a silicon substrate 41
Wang et al. teach
(Figs. 1, 2) the substrate 11 is formed therein with a plurality of metal layers (a transparent square pixel electrode 6, an insulating layer 7, a metal diffuse reflection film 8), and wherein one metal layer 6 (pixel electrode) that is closest to the liquid crystal layer 4 (liquid crystal layer) provides pixel electrodes 6 (pixel electrode), and wherein the pixel electrodes 6 are arranged into an array (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Lin’s structure in order to provide better electrical properties as taught by Lin [Abstract].

Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto US 2005/0213000, Shin et al. US 2009/0284677, Lin et al. US 2018/0273809 as applied to claim 1 above, and in view of Fan US 2019/0086708.
Claims 7, 15: Akimoto disclose
(Fig. 13) [0047] a silicon substrate 41
Fan teaches
Claims 7, 15: (Fig. 1) bonding pads 152 [0021] are formed on a surface of the substrate 151 beside the liquid crystal layer 121 [0018], and wherein the bonding pad 152 is exposed from the transparent conductive layer 112 (transparent electrode layer) [0023].
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Fan’s structure in order to provide high resolution and satisfying color performance, as taught by Fan [0002].

Claims 8, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto US 2005/0213000, Shin et al. US 2009/0284677, Lin et al. US 2018/0273809 as applied to claim 1 above, and in view of Rodrigues US 2021/0389615.
Claims 9, 16: Akimoto disclose
(Fig. 13) [0047] a silicon substrate 41
Rodrigues teaches
(Fig. 5) a glass substrate 515a is formed over the transparent conductive layer 510a [0038], wherein a first alignment layer 505b [0041] is formed between the substrate 515b [0039] and the liquid crystal layer 530, and wherein a second alignment layer 505a [0038] is formed between the liquid crystal layer 530 and the transparent conductive layer 510a.
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Rodrigues’s structure in order to provide a dual-sided transparent display panel as taught by Rodrigues [0001].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto US 2005/0213000, Shin et al. US 2009/0284677, Lin et al. US 2018/0273809 as applied to claim 1 above, and in view of Ki et al. US 2016/0093644.
Claim 8:
Ki et al. teach
(Fig. 7A) the conductive pad 120 (conductive line traces 122,124 made of Al has a modulus of about 71 GPa, Ti has a modulus of 116 GPa, and Mo has a modulus of 329 GPa) is able to withstand a pressure in a range of from 1 GPa to 20GPa [0106].
It would have been obvious to one of ordinary skill in the art to modify Akimoto's invention with Ki’s structure in order to avoid negatively affect the reliability, as taught by Ki [0010].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871